Citation Nr: 0938212	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of left eye chorioretinitis due to 
trauma.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  

In April 2008 the Board remanded the issue on appeal for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of an increased rating higher than 10 percent for 
the service-connected left eye disability is being remanded 
to the RO via the AMC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning in November 2004,  the service-connected 
residuals of left eye chorioretinitis due to trauma is shown 
to have been manifested by central visual acuity of 20/50 in 
the left eye: the central visual acuity was not worse than 
20/40 in the right eye.  



CONCLUSIONS OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residuals of left eye chorioretinitis, 
beginning in November 2004, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.84a including 
Diagnostic Codes 6006, 6079 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2004, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the February 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2004letter and an 
April 2008 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 and April 2008 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  Therefore, there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in December 2004 and 
July 2009.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected residuals of left eye 
chorioretinitis.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The February 2005 RO rating decision continued the Veteran's 
noncompensable rating for his service-connected residuals of 
left eye chorioretinitis.  

As set forth under 38 C.F.R. § 4.84a, ratings for diseases of 
the eyes listed in Diagnostic Codes 6000 through 6009 
(uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, 
detachment of the retina, and unhealed injury of the eye) are 
to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest- 
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009.  

Levels of visual acuity are evaluated according to the 
indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079.  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses. 38 
C.F.R. § 4.75. 

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/40 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 20/100; or (4) when vision in both eyes is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.  

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.  

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.  

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.  

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.  

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.  

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.  

A careful review of the service treatment records shows that 
the Veteran sustained a shell fragment wound of the left eye 
due to a grenade explosion while participating his combat 
with the enemy in Korea in October 1951.  He had a retained 
foreign body removed from the eye following his evacuation to 
Japan in November 1951.  Subsequently, he was found to have a 
retinal hemorrhage in the inferior part of the left fundus.  
There was some question of retinal tear and soreness of the 
right lower eyelid.  

A slit lamp examination in that month showed tiny metallic 
foreign bodies with a surrounding scar of the center of the 
left eye and two other tiny superficial scars.  The right eye 
showed an old, healed superficial foreign body site with a 
slight rust ring 2 mm from the limbus at 3 o'clock in the 
right eye.  The left eye showed an old area of healing 
chorioretinitis in the periphery from 4 to 6 o'clock.  From 2 
to 4 o'clock in the periphery was an old organized vitreous 
hemorrhage with underlying chorioretinitis.  

At the December 2004 VA examination, the Veteran noted having 
had cataract surgery on his left eye in July 2004.  At the 
examination, he wore the glasses prescribed after the surgery 
for a change in his refraction.  His corrected vision with 
his old glasses was 20/30-1 in his nonservice-connected right 
eye and 20/50+1 in his service-connected left eye and with 
bifocals he could read at J6, bilaterally.  

On examination, the Veteran had no diplopia.  He had mild 
upper lid dermatochalasis, reactive pupils, and his 
extraocular muscle rotation was full.  He had a small left 
eye nasal pterygium.  The central cornea was clear, 
bilaterally.  His iris in the left eye had superior atrophy 
at the 12 o'clock position.  His left eye had posterior 
chamber intraocular lens in position and some mild capsular 
clouding, nasally.  A dilated fundus examination showed 
central cupping, bilaterally.  

The VA examiner diagnosed the Veteran with a history of 
injury to left eye, no evidence seen at that time, 
pseudophakia of the left eye, mild capsular clouding of the 
left eye, and a nasal pterygium and a drusen of the left eye.  

The Veteran had a VA examination in July 2009 when the vision 
in his left eye was noted not to have improved since his 
cataract surgery.  He did not have diplopia because his 
vision was too poor to experience diplopia.  

On examination, the Veteran's corrected vision for distance 
in his service-connected left eye was noted to be 20/200 and 
for his nonservice-connected right eye was 20/400.  His 
uncorrected vision in either eye was finger counting only at 
three feet with no near vision obtainable in either eye.  

An examination of the service-connected left eye showed 
reactive pupils and full extraocular muscle rotation.  A 
dilated slit examination showed a large pterygium intruding 
on the papillary axis.  He also had a well-placed posterior 
chamber intraocular lens.  In addition, he had a white area 
between the disk and the macula, inferiorly.  

The VA examiner diagnosed the Veteran with a history of a 
grenade injury to the left eye; cataract of the left eye, 
surgical pseudophakia of the left eye that was not related to 
his service-connected injury; and significant pterygium of 
the left eye that interfered with his vision.  

The VA examiner opined that the significant pterygium of the 
left eye was at least likely as not a result of the service-
connected injury.  He further stated that there was no 
evidence of damage to the retina of the left eye from the 
service-connected injury, which would contribute to his poor 
vision and opined that it was due to the corneal astigmatism 
caused by the pterygium.  

In addition, the Veteran's daughter and wife submitted 
statements that the Veteran had blurred vision, a glare, saw 
double in sunlight and at night, and had flashes and shadows.  

Based upon a thorough review of the record, the Board finds 
that, beginning with the filing of the claim for increase in 
November 2004, the service-connected residuals of left eye 
chorioretinitis due to trauma met the criteria for a 10 
percent disability rating based on impairment of central 
visual acuity.   

The Board notes that the Veteran has been service connected 
only for his left eye.  However, the record shows that the 
Veteran sustained shell fragment wound trauma to both eyes.  
38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 
4.84a (Diagnostic Code 6070); Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  

Beginning in November 2004, the VA treatment records, the VA 
examination, personal statements and buddy statement have 
shown the Veteran's right eye visual acuity was no worse then 
20/40.  

Under 38 C.F.R. § 4.83a Diagnostic Code 6079, the percentage 
evaluation for central visual acuity loss will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2009).  So, in this instance, where the 
Veteran's right eye visual acuity is not worse than 20/40 and 
the already service-connected left eye impairment of central 
visual acuity was 20/50, a 10 percent evaluation  is for 
application.  

Therefore, an increased rating of 10 percent is initially 
assignable for the service-connected residuals of left eye 
chorioretinitis due to trauma beginning in November 2004 when 
the Veteran filed his claim for increase.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of chorioretinitis due to trauma is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The Board finds in this case that the July 1, 2009, VA 
examination showed a significant worsening of the Veteran's 
central visual acuity of 20/200 in the left eye and 20/400 in 
the right eye; in addition, his uncorrected vision in either 
eye was finger counting only at three feet.  

As noted, where only one eye is service-connected and the 
Veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes.  See 38 C.F.R. § 
3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  

However, compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the Veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extent of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.  

The Board notes that, in rating the service-connected 
residuals of chorioretinitis due to trauma involving the left 
eye, The RO failed to address the significance of the 
pterygium of the left eye that the VA examiner opined was at 
least likely as not the result of the service-connected 
injury and contributed to the Veteran's poor vision.  

Nor has the likely etiology of the bilateral cataracts be 
fully addressed in determining whether a rating higher than 
10 percent was warranted after November 2004.  

Finally, the Veteran is shown to have sustained shell 
fragment wound injury to the right eye to some extent while 
serving in combat in Korea.  The current extent of any 
related residuals need to be addressed in this case.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
copies of any additional clinical records 
referable to treatment rendered for his 
vision problems since 2008.  

2.  The RO then should schedule the 
Veteran for a VA examination in order to 
ascertain the current severity of the 
service-connected eye disability.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed to fully 
assess the extent of the visual 
impairment in each eye.  

Based on his./her review of the claim 
history and current findings, the VA 
examiner should opine as to whether the 
Veteran's cataracts are at least as 
likely as not due to the shell fragment 
wound injuries to both eyes sustained 
during active service.  

The examiner in this regard should 
identify any other residual right eye 
changes that are at least as likely as 
not attributable to the shell fragment 
wound injury in service.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
increase in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the RO must furnish to the Veteran and 
his service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


